The counsel for the defendant, having seen fit to put forward his client's willingness to pay as a matter material to his defence, as tending to strengthen his position that his client intended to pay when he bought the goods, I should have been inclined to hold him to that, and to permit evidence in contradiction to be given. But the fact, that after action was commenced the defendant would not then accept an offer encumbered with the payment of a heavy counsel fee, appears to be of such doubtful tendency to contradict the statement, that I think the verdict should not be set aside on account of its exclusion; and I entirely concur in what has been said by my brother LADD in regard to the rest of the case.
SMITH, J. The exceptions must be overruled, and there must be
Judgment on the verdict. *Page 503